United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 333-175692 Innovate Building Systems, Inc. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 20-8926549 (I.R.S. Employer Identification No.) 7830 Inishmore Dr. Indianapolis, IN 46214 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (317) 652-3077 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of April 28, 2014 was 35,040,000. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets for the periods ending March 31, 2014 (unaudited) and December 31, 2013 (audited). 3 Condensed Statements of Operations for the three months ended March 31, 2014, March 31, 2013 and the period April 26, 2007 (date of inception) through March 31, 2014 (unaudited). 4 Condensed Statements of Changes in Shareholders’ Equity for the period April 26, 2007 (date of inception) through March 31, 2014 (unaudited). 5 Condensed Statements of Cash Flows for the three months ended March 31, 2014, March 31, 2013 and the period April 26, 2007 (date of inception) through March 31, 2014 (unaudited). 7 Notes to Condensed Financial Statements (unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 18 Item 4. Controls and Procedures. 19 Part II. Other Information. Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosure. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 Signatures 23 2 Part I. Financial Information Item 1. Financial Statements. Innovate Building Systems, Inc. f/k/a New Found Shrimp, Inc. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Note payable, related party Note payable Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) Stockholders' Equity Preferred stock: 100,000,000 authorized; $0.00001 par value 76,648 and 76,648 shares issued and outstanding, respectively 1 1 Common stock: 10,000,000,000 authorized; $0.00001 par value 35,040,000 and 35,040,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit during development stage ) ) Total Stockholders' Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited condensed financial statements 3 Innovate Building Systems, Inc. f/k/a New Found Shrimp, Inc. (A Development Stage Company) Condensed Statements of Operations For the Three Months Ended April 26, 2007 (inception) March 31, March 31, (unaudited) (unaudited) (unaudited) Revenues $ $ $ Operating Expenses Professional fees Selling, general and administrative expense 45 ) Impairment loss Total operating expenses Net loss from operations ) ) ) Other income (expense) Interest expense ) Income taxes Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding See notes to unaudited condensed financial statements 4 Innovate Building Systems, Inc. f/k/a New Found Shrimp, Inc. (A Development Stage Entity) STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT From inception (April 26, 2007) to March 31, 2014 Preferred Stock Common Stock Additional paid-in Deficit accumulated during the development Shares Par Value Shares Par Value Capital Stage Total Balance at April 20, 2007 (inception) $ Issuance common stock in payment of organizational expenses on behalf of the Company, June 30, 2007 at $0.0001 per share (par) Sale of 3,700,000 shares of common stock to various investors at $0.001 per share, August 20, 2007 74 Net loss ) ) Balance at December 31, 2007 $ ) $ Issuance of common stock for cash to an officer and director at $0.0001 per share (par) September 22, 2008 Net loss ) ) Balance at December 31, 2008 $ ) $ Net loss ) ) Balance at December 31, 2009 $ ) $ Net loss Balance at December 31, 2010 $ ) $ Net loss ) ) Balance at December 31, 2011 $ ) $ ) Issuance of common stock to an officer and director at $0.01 per share for services and control on July 3, 2012 Issued common stock to various consultants for services on August 16, 2012 at $0.0015 per share. Shares were issued under the Stock Option Plan registered on Form S-8 with the SEC on August 8, 2012 5 Innovate Building Systems, Inc. f/k/a New Found Shrimp, Inc. (A Development Stage Entity) STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT From inception (April 26, 2007) to March 31, 2014 Preferred Stock Common Stock Additional paid-in Deficit accumulated during the development Shares Par Value Shares Par Value Capital Stage Total Issued Series A Preferred stock to an officer and director for control on July 3, 2012 at $0.00001 (par) 1 Issued Series B Preferred stock to non-related parties for cash on July 10, 2012 at $2.50 per share $ Issued Series B Preferred stock to non-related parties for conversion of notes payable and accrued interest on Sep. 27, 2012 at $2.50 per share 1 The Company facilitated 1 to 50,000 reverse stock split declared effective on December 28, 2012 by FINRA adjustment for fractional shares ) Net loss ) ) Balance at December 31, 2012 $
